
	
		I
		111th CONGRESS
		2d Session
		H. R. 5617
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2010
			Mr. McDermott (for
			 himself, Mr. Blumenauer,
			 Mr. Sarbanes,
			 Ms. Schwartz, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  home energy conservation bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Conservation Act of 2010.
		2.Home energy
			 conservation bonds
			(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					54G.Home energy
				conservation bonds
						(a)Home energy
				conservation bondFor purposes of this subchapter, the term
				home energy conservation bond means any bond issued as part of an
				issue if—
							(1)100 percent of the
				available project proceeds of such issue are to be used to make qualified
				residential energy efficiency assistance grants and loans,
							(2)not less than 20 percent of the available
				project proceeds of such issue are to be used to make qualified low-income
				residential energy efficiency assistance grants and loans,
							(3)not less than 10
				percent of the available project proceeds of such issue are to be used to make
				qualified very low-income residential energy efficiency assistance
				grants,
							(4)repayments of principal and applicable
				interest on financing provided by the issue are used not later than the close
				of the 3-month period beginning on the date the prepayment (or complete
				repayment) is received to redeem bonds which are part of the issue or to make
				qualified residential energy efficiency assistance grants and loans,
							(5)the bond is issued
				by a State or local government, and
							(6)the issuer
				designates such bond for purposes of this section.
							(b)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated under subsection (d) to such
				issuer.
						(c)National
				limitation on amount of bonds designatedThere is a national home
				energy conservation bond limitation of $2,400,000,000.
						(d)Allocations
							(1)In
				generalThe limitation under subsection (c) shall be allocated by
				the Secretary among the States in proportion to the population of the
				States.
							(2)Allocations to
				largest local governments
								(A)In
				generalIn the case of any
				State in which there is a large local government, each such local government
				shall be allocated a portion of such State’s allocation which bears the same
				ratio to the State’s allocation (determined without regard to this
				subparagraph) as the population of such large local government bears to the
				population of such State.
								(B)Allocation of
				unused limitation to StateThe amount allocated under this subsection
				to a large local government may be reallocated by such local government to the
				State in which such local government is located.
								(C)Large local
				governmentFor purposes of
				this section, the term large local government means any
				municipality or county if such municipality or county has a population of
				500,000 or more.
								(e)Qualified
				residential energy efficiency assistance grants and loansFor
				purposes of this section—
							(1)In
				generalQualified residential energy efficiency assistance grants
				and loans are any grant or low-interest loan, as the case may be, to acquire
				(including reasonable installation and testing costs) any of the
				following:
								(A)Any property which
				meets (at a minimum) the requirements of the Energy Star program and which is
				to be installed in a dwelling unit.
								(B)Any property not
				described in subparagraph (A) which meets (at a minimum) the requirements of
				the Water Sense program and which is to be installed in a dwelling unit.
								(C)Any improvements
				to a dwelling unit which are made pursuant to a plan which—
									(i)is
				developed by a Residential Energy Services Network (RESNET), Building
				Performance Institute (BPI), or equivalent, energy efficiency expert,
				and
									(ii)is certified by
				such energy efficiency expert (based on testing done before and after such
				improvements) as resulting in at least a 20 percent reduction in total
				household energy consumption related to heating, cooling, lighting, and
				appliances.
									For
				purposes of this subparagraph, improvements to a dwelling unit for basic health
				and safety may be taken into account to the extent that such improvements do
				not exceed 10 percent of the value of the grant or loan and are required under
				State or local law as a condition of making the other improvement described in
				this subparagraph.(2)Dollar
				limitations
								(A)Dwelling unit
				improvements
									(i)In
				generalSuch term shall not include any grant or loan for
				improvements described in paragraph (1)(C) with respect to any dwelling unit to
				the extent that such grant or loan (when added to all other grants or loans for
				such improvements) exceeds $5,000.
									(ii)Increased
				limitation for certain principal residencesIn the case of a
				dwelling unit which is used as a principal residence (within the meaning of
				section 121) by the recipient of the grant or loan referred to in clause (i)—
										(I)clause (i) shall
				be applied by substituting $12,000 for $5,000 if
				such grant or loan would satisfy the requirements of paragraph (1)(C) if such
				paragraph were applied by substituting 40 percent for 20
				percent, and
										(II)in any case to which subclause (I) does not
				apply, clause (i) shall be applied by substituting $8,000 for
				$5,000 if such grant or loan would satisfy the requirements of
				paragraph (1)(C) if such paragraph were applied by substituting 30
				percent for 20 percent.
										(iii)Increased
				limitation for cash positive loansIn the case of a dwelling unit which is
				used as a principal residence (within the meaning of section 121) by the
				recipient of a loan with respect to which the reduced energy costs which result
				from the improvements described in paragraph (1)(C) exceed the payments
				required under the terms of the loan—
										(I)clause (i) shall
				be applied by substituting $12,000 for $5,000,
				and
										(II)clause (ii) shall not apply.
										(B)Reduction in
				water consumptionSuch term shall not include any grant or loan
				for property described in paragraph (1)(B) with respect to any dwelling unit to
				the extent that such grant or loan (when added to all other grants or loans for
				such property) exceeds $500.
								(3)Low-interest
				loanThe term low interest loan means any loan which
				charges interest at a rate which does not exceed the applicable Federal rate in
				effect under section 1288(b)(1) determined as of the issuance of the
				loan.
							(4)Exclusion of
				certain propertyThe following property shall not be taken into
				account for purposes of paragraph (1):
								(A)Any equipment used in connection with a
				swimming pool, hot tub, or similar property.
								(B)Any
				television.
								(C)Any device for
				converting digital signal to analog.
								(D)Any DVD
				player.
								(E)Any video cassette
				recorder (VCR).
								(F)Any audio
				equipment.
								(G)Any cordless
				phone.
								(H)Any other item of
				property where there is substantial recreational use.
								(f)Qualified
				low-Income residential efficiency assistance grants and loans
							(1)In
				generalQualified low-income residential energy efficiency
				assistance grants and loans are any qualified residential energy efficiency
				assistance grant or loan, as the case may be, with respect to a dwelling unit
				which is occupied (at the time of the grant or loan) by individuals whose
				income is 100 percent or less of area median gross income. Rules similar to the
				rules of section 142(d)(2)(B) shall apply for purposes of this
				paragraph.
							(2)Restriction to
				grants and very low interest loansSuch term shall not include
				any loan unless the rate of interest on such loan does not exceed the excess
				of—
								(A)the applicable
				Federal rate in effect under section 1288(b)(1) determined as of the issuance
				of the loan, over
								(B)100 basis
				points.
								(g)Qualified very
				low-Income residential efficiency assistance grantsFor purposes
				of this section, qualified very low-income residential energy efficiency
				assistance grants are any qualified low-income residential energy efficiency
				assistance grant with respect to a dwelling unit which is occupied (at the time
				of the grant) by individuals whose income is 50 percent or less of area median
				gross income. Rules similar to the rules of section 142(d)(2)(B) shall apply
				for purposes of this paragraph.
						(h)Definitions and
				special rulesFor purposes of this section—
							(1)Applicable
				interestThe term
				applicable interest means, with respect to any loan, so much of
				any interest on such loan which exceeds 1 percentage point.
							(2)Special rule
				relating to arbitrageAn
				issue shall not be treated as failing to meet the requirements of section
				54A(d)(4)(A) by reason of any investment of available project proceeds in
				qualified residential energy efficiency assistance loans.
							(3)Exclusion of
				administrative expensesThe amount treated as used to make any
				grant or loan described in this section shall not exceed the amount of such
				grant or loan.
							(4)PopulationThe
				population of any State or local government shall be determined as provided in
				section 146(j) for the calendar year which includes the date of the enactment
				of this section.
							(5)Reporting
								(A)Reports by
				issuersIssuers of home energy conservation bonds shall, not
				later than 6 months after the expenditure period (as defined in section 54A)
				and annually thereafter until the last such bond is redeemed, submit reports to
				the Secretary regarding such bonds, including information regarding—
									(i)the number and
				monetary value of loans and grants provided and the purposes for which
				provided,
									(ii)the number of
				dwelling units the energy efficiency of which improved as result of such loans
				and grants,
									(iii)the types of
				property described in subparagraphs (A) and (B) of subsection (e)(1) installed
				as a result of such loans and grants and the projected energy savings with
				respect to such property, and
									(iv)the projected
				energy savings as a result of such loans and grants for improvements described
				in subsection (e)(1)(C).
									(B)Report to
				CongressNot later than 12 months after receipt of the first
				report under subparagraph (A) and annually thereafter until the last such
				report is required to be submitted, the Secretary, in consultation with the
				Secretary of Energy and the Administrator of the Environmental Protection
				Agency, shall submit a report to Congress regarding the bond program under this
				section, including information regarding—
									(i)the aggregate of
				each category of information described in subparagraph (A) (including any
				independent assessment of projected energy savings), and
									(ii)an estimate of
				the amount of greenhouse gas emissions reduced as a result of such bond
				program.
									.
			(b)Treatment as a
			 specified tax credit bond for purposes of direct payment
			 provisionsSubparagraph (A) of section 6431(f)(3) of such Code is
			 amended by striking or at the end of clause (iii), by striking
			 and at the end of clause (iv) and inserting or,
			 and by adding at the end the following new clause:
				
					(v)a home energy conservation bond (as defined
				in section 54G),
				and
					.
			(c)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of such Code is amended by striking or at the end
			 of subparagraph (D), by inserting or at the end of subparagraph
			 (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
					
						(F)a home energy
				conservation
				bond,
						.
				(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended by striking and at
			 the end of clause (iv), by striking the period at the end of clause (v) and
			 inserting , and, and by adding at the end the following new
			 clause:
					
						(vi)in the case of a
				home energy conservation bond, a purpose specified in section
				54G(a)(1).
						.
				(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
					
						
							Sec. 54G. Home energy conservation
				bonds.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
